Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 21, 2021.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00334-CV
                               NO. 14-21-00335-CV


 IN RE NESTLE WATER NORTH AMERICA, INC., AND ROBERT LEE
                   SEWELL, SR., Relators


                        ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                            Probate Court No. 4
                           Harris County, Texas
         Trial Court Cause No. 476,731-401 & Cause No. 476,827-401

                        MEMORANDUM OPINION

      On June 17, 2021, relators Nestle Water North America, Inc., and Robert
Lee Sewell, Sr. filed a petition for writ of mandamus in this Court. See Tex. Gov’t
Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relators ask this
Court to compel the Honorable James Horwitz, presiding judge of the Probate
Court No. 4 of Harris County, to set aside the June 11, 2021, Order to Produce
Records in Response to Deposition by Written Questions after In Camera
Inspection.   Relators claim the trial court abused its discretion in ordering
production of relator Robert Lee Sewell, Sr.’s medical records.

      Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus.


                                      PER CURIAM

Panel consists of Chief Justice Christopher and Justices Jewell and Poissant.




                                         2